DETAILED ACTION

This office action is in response to amendment filed on 1/5/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The title and claims 1, 6, 11, 13, 15-16, and 20 have been amended.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 1/5/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,445,017 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2015/0012687), Dekker (US 2017/0118018), and Shirakawa et al. (US 2015/0262630).
With respect to claim 11, Huang teaches of a memory system comprising: a memory device including a plurality of command registers for storing provided commands, and suitable 
Huang fails to explicitly teach of (1) a memory controller suitable for controlling the memory device by providing the commands to the memory device, wherein a memory controller provides a new command to the memory device when one or more among the stored commands are execution-completed even while the memory device is in a busy state executing another command among the stored commands, and (2) wherein the memory device stores the new command in one among the command registers corresponding to the execution-completed commands.
However, Dekker teaches of a memory controller suitable for controlling the memory device by providing the commands to the memory device, wherein a memory controller provides a new command to the memory device when one or more among the stored commands are execution-completed (fig. 3, 3c; paragraph 67-76; where the write command is sent to the command register when the register is idle which is indicates the prior command is complete), and
wherein the memory device stores the new command in one among the command registers corresponding to the execution-completed commands (fig. 3, 3c; paragraph 67-76). 
The combination of Huang and Dekker fails to explicitly teach of wherein a memory controller provides a new command to the memory device when one or more among the stored commands are execution-completed even while the memory device is in a busy state executing another command among the stored commands.

Huang and Dekker are analogous art because they are from the same field of endeavor, as they involve accessing storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Huang and Dekker before the time of the effective filing of the claimed invention to incorporate the status register of Dekker into the command queueing of Huang.  Their motivation would have been to more efficiently use the command transient units.
Huang, Dekker, and Shirakawa are analogous art because they are from the same field of endeavor, as they involve accessing storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Huang, Dekker, and Shirakawa before the time of the effective filing of the claimed invention to incorporate the reservation of subsequent commands in the combination of Huang and Dekker as taught in Shirakawa.  Their motivation would have been to more quickly carry out the commands (Shirakawa, paragraph 106-107).
With respect to claim 16, the combination of Huang, Dekker, and Shirakawa teach of the limitations cited above with respect to claim 11 for the same reasoning as described with respect to claim 11.
Huang and Dekker also teaches of executing, by the memory device, the stored commands (Huang, paragraph 51; Dekker, paragraph 67-76).
The reasons for obviousness are the same as cited above with respect to claim 11.
With respect to claim 12, the combination of Huang, Dekker, and Shirakawa teaches of wherein the memory device further includes a command state register for storing execution statuses of the stored commands (Huang, paragraph 63-65; Dekker, paragraph 67; in the combination there is one of Dekker’s status register for each of the transient units of Huang, analogous to Huang’s first and second indication bits), and 
wherein the memory device updates the execution statuses at least when one or more of the stored commands are execution-completed (Dekker, paragraph 67-76).
The reasons for obviousness are the same as indicated above with respect to claim 11.
With respect to claim 13, the combination of Huang, Dekker, and Shirakawa teaches of wherein the memory controller determines whether to provide the new command according to the execution statuses (Dekker, paragraph 67-76).
The reasons for obviousness are the same as indicated above with respect to claim 11.
With respect to claims 17 and 18, the combination of Huang, Dekker, and Shirakawa teaches of the limitations cited and described above with respect to claims 12 and 13 for the same reasoning as recited with respect to claims 12 and 13.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2015/0012687), Dekker (US 2017/0118018), Watanabe et al. (US 2006/0047874), and Shirakawa et al. (US 2015/0262630).
With respect to claim 1, Huang teaches of a memory system comprising: a memory device configured to include a plurality of command registers and a command state register storing state information of a plurality of commands stored in the plurality of the command registers (fig. 1a, 4; paragraphs 37, 40, and 62-65; where the command queue register contains multiple command transient units, each of which stores one command.  There is a first and second indication bit for each of the transient units); and
Huang fails to explicitly teach of (1) the command state register storing execution state information of a plurality of commands stored in the plurality of the command registers, (2) a memory controller configured to determine whether an empty command register exists among the plurality of command registers based on the execution state information stored in the command state register, and (3) transmit a new command to the memory device when the empty command register exists even while the memory device is in a busy state executing a command.
However, Dekker teaches of a command state register storing execution state information of a plurality of commands stored in the plurality of the command registers (fig. 3c; paragraph 65, 67; where the status register has a status of the rule after a rule has been submitted.  In the combination with Huang, there would be a status register for each of the transient units of Huang),
a memory controller configured to determine whether an idle command register exists among the plurality of command registers based on the execution state information stored in the 
transmit a new command to the memory device, when the idle command register exists (fig. 3, 3c; paragraph 67-76; where the write command is sent to the command register when the register is idle).
The combination of Huang and Dekker fails to explicitly teach of (1) the command register being empty, and (2) transmit a new command to the memory device when the empty command register exists even while the memory device is in a busy state executing a command.
However, Watanabe teaches of a memory controller configured to determine whether an empty command register exists among the plurality of command registers based on the execution state information stored in the command state register (fig. 3; paragraph 27-28, 31), and
transmit a new command to the memory device, when the empty command register exists (fig. 3; paragraph 27-28, 31).
The combination of Huang, Dekker, and Watanabe fails to explicitly teach of transmit a new command to the memory device when the empty command register exists even while the memory device is in a busy state executing a command.
However, Shirakawa teaches of transmit a new command to the memory device when the empty command register exists even while the memory device is in a busy state executing a command (fig. 12-13; paragraph 94-97, 106-107; where when a read is being executed the controller executes another read command, RCI-2 which the memory receives and reserves 
Huang and Dekker are analogous art because they are from the same field of endeavor, as they involve accessing storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Huang and Dekker before the time of the effective filing of the claimed invention to incorporate the status register of Dekker into the command queueing of Huang.  Their motivation would have been to more efficiently use the command transient units.
Huang, Dekker, and Watanabe are analogous art because they are from the same field of endeavor, as they involve accessing storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Huang, Dekker, and Watanabe before the time of the effective filing of the claimed invention to incorporate the putting commands in the empty command queue units in the combination of Huang and Dekker as taught in Watanabe.  Their motivation would have been to more efficiently use the command queue.
Huang, Dekker, Watanabe and Shirakawa are analogous art because they are from the same field of endeavor, as they involve accessing storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Huang, Dekker, Watanabe and Shirakawa before the time of the effective filing of the claimed invention to incorporate the reservation of subsequent commands in the combination of Huang, 
With respect to claim 6, the combination of Huang, Dekker, Watanabe and Shirakawa teach of the limitations cited above with respect to claim 1 for the same reasoning as described with respect to claim 1.
With respect to claim 2, the combination of Huang, Dekker, Watanabe and Shirakawa teaches of wherein, when the new command is received from the memory controller, the memory device stores the new command in the empty command register (Dekker, paragraph 67-76; Watanabe, paragraph 31).
The reasons for obviousness are the same as indicated above with respect to claim 1.
With respect to claim 3, Dekker teaches of wherein the execution state information represents that the command of the respective command registers is execution-pending, currently being executed, or execution-completed (paragraph 65-68; where the status register is seen as the command state register.  Which monitors the command register, which can be “idle” (execution-completed), or “busy” (in process of being executed) etc.).
The reasons for obviousness are the same as indicated above with respect to claim 1.
With respect to claim 4, the combination of Huang, Dekker, Watanabe and Shirakawa teaches of wherein, when the execution state information of a command stored in at least one of the plurality of the command registers represents the execution-completed, the memory controller determines at least one of the plurality of the command registers is the empty command register (Dekker, paragraph 67-76; Watanabe, paragraph 31).
The reasons for obviousness are the same as indicated above with respect to claim 1.
With respect to claim 5, the combination of Huang, Dekker, Watanabe and Shirakawa teaches of wherein the execution state information of the command stored in the respective command registers is updated according to current execution status of the command (Dekker, paragraph 67-76), and
wherein when the command becomes execution-completed, a corresponding one storing the execution-completed command among the command registers becomes empty (Dekker, paragraph 67-76; Watanabe, paragraph 31).
The reasons for obviousness are the same as indicated above with respect to claim 1.
With respect to claims 7 and 9 the combination of Huang, Dekker, Watanabe and Shirakawa teaches of the limitations cited and described above with respect to claims 2 and 5 respectively for the same reasoning as indicated with respect to claims 2 and 5.
With respect to claim 8, the combination of Huang, Dekker, Watanabe and Shirakawa teaches of wherein the determining of whether the empty command register exists includes: checking the execution state information of each of the plurality of the commands stored in the plurality of the command registers; and determining whether at least one of the plurality of the commands is execution-completed (Dekker, paragraph 67-76; Watanabe, paragraph 31).
The reasons for obviousness are the same as indicated above with respect to claim 1.
Claims 14-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang, Dekker, and Shirakawa as applied to claims 13 and 18 above, and further in view of Long (US 2011/0321052).
With respect to claims 14 and 19, the combination of Huang and Dekker fails to explicitly teach of wherein the memory device executes the stored command in order of priority.

Huang, Dekker, Shirakawa, and Long are analogous art because they are from the same field of endeavor, as they involve accessing storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Huang, Dekker, Shirakawa, and Long before the time of the effective filing of the claimed invention to execute high priority traffic and pause low priority traffic in the combination of Huang, Dekker, and Shirakawa as taught in Long.  Their motivation would have been to ensure high priority traffic is given its higher priority by executing it faster than the lower priority traffic.
With respect to claims 15 and 20, Long teaches of wherein the memory device suspends a command in process of being executed and having a lower priority, and executes another command having a higher priority, among the stored commands (paragraph 1, 42-43).
The reasons for obviousness are the same as indicated with respect to claims 14 and 19.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang, Dekker, Watanabe, and Shirakawa as applied to claim 6 above, and further in view of Long.
With respect to claim 10, the combination of Huang, Dekker, Watanabe, and Shirakawa fails to explicitly teach of wherein the plurality of the commands stored in the plurality of the command registers are executed in order of priority.
However, Long teaches of wherein the plurality of the commands stored in the plurality of the command registers are executed in order of priority (paragraph 1, 42-43).
Huang, Dekker, Watanabe, Shirakawa, and Long are analogous art because they are from the same field of endeavor, as they involve accessing storage.
.

Response to Arguments
Applicant's arguments with respect to independent claims 1, 6, 11, and 16 have been considered but are moot because of the new reference(s) being applied, in light of the amendment, to the particular limitations the arguments are referencing.  Thereby the arguments no longer apply to the rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shaeffer et al. (US 2011/0208905) discloses receiving and queuing memory requests in a memory device while the memory device is performing other memory requests.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 



/Michael Krofcheck/Primary Examiner, Art Unit 2138